


Exhibit 10.14


ROGERS CORPORATION
2009 LONG-TERM EQUITY COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
Rogers Corporation (the “Company”) hereby grants to _____________________ (the
“Grantee”) Restricted Stock Units under Section 8 of the Rogers Corporation 2009
Long-Term Equity Compensation Plan (the “Plan”). This Performance-Based
Restricted Stock Unit Award Agreement (this “Agreement”) entitles the Grantee to
payment in the form of Shares following the attainment of the Performance
Objectives and employment requirements set forth below. The target number of
shares of (capital) common stock of the Company (the “Capital Stock”) subject to
this Agreement is ______ Shares (the “Target Shares”), subject to adjustment
under Section 2.3 of the Plan. This Award is granted as of ______________ (the
“Grant Date”).
By checking the applicable acceptance box on the Charles Schwab & Co., Inc.
website, Grantee agrees to all of the terms and conditions described in this
Agreement and in the Plan. The Grantee acknowledges that the Grantee has
carefully reviewed this Agreement and all materials incorporated herein by
reference, including the Plan.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Agreement unless he or she shall have accepted this Agreement in the manner
described in the immediately preceding paragraph prior to the close of business
on May 17, 2013.
2.Issuance of Shares.
(a)Subject to the terms and conditions of the Plan and this Agreement, the
actual number of Shares to be issued to the Grantee shall be determined based on
the Weighted Average Performance Achievement Percentage (as defined in Paragraph
2(b) below) during the Company’s 2013, 2014 and 2015 fiscal years (the
“Performance Period”) using the following table:
 
Weighted Average Performance Achievement Percentage
Percentage of
Target Shares
Below Threshold
Less than 0%
None
Threshold
0%
0% of Target Shares
Target
100%
100% of Target Shares
Maximum
200% or more
200% of Target Shares



For avoidance of doubt, no Shares shall be awarded for a Weighted Average
Performance Achievement Percentage of 0% or less, and no more than two times the
number of Target Shares shall be deliverable if the Weighted Average Performance
Achievement Percentage exceeds 200%.
(b)The “Weighted Average Performance Achievement Percentage” for purposes of the
table in Paragraph 2(a) above shall be the average percentage for the
Performance Objectives determined pursuant to Schedule A to this Agreement.
Straight-line interpolation shall be used to determine the “Percentage of Target
Shares” under the table set forth in Paragraph 2(a) above if the Weighted
Average Performance Achievement Percentage is between Threshold and Target and
between Target and Maximum. For example, a 50% Weighted Average Performance
Achievement Percentage will result in delivery of 50% of the Target Shares. Any
partial Share shall be rounded up to the nearest whole Share.
3.Restrictions and Conditions. If the Grantee’s employment with the Company and
its Affiliates is terminated for any reason, other than death or Disability (as
such term is defined below), prior to the end of the Performance Period, the
Grantee shall forfeit any and all rights hereunder and no shares of Capital
Stock shall be issued hereunder regardless of actual performance during the
Performance Period. If the Grantee’s employment with the Company and its
Affiliates is terminated due to the Grantee’s death or Disability prior to the
end of the Performance Period, the number of shares of Capital Stock determined
pursuant to Paragraph 2 to be issued to the Grantee shall be pro-rated based on
the number of days that the Grantee was actively employed during the Performance
Period, rounded up to the nearest whole share. For example, if the Grantee was
actively employed by the Company, one of its Affiliates, or both, for 600 days
during the Performance Period and then terminated employment due to death or
Disability, then the Grantee would receive 54.79% [600 days /(365 days x 3)] of
the number of shares of Capital Stock determined under Paragraph 2 based on the
performance achieved at the end of the Performance Period, rounded up to the
nearest whole share.




--------------------------------------------------------------------------------




For purposes of this Agreement, “Disability” shall have the following meaning:
The date on which the Grantee (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Rogers entity employing the Grantee, each as reasonably
determined by the Committee. In addition, the Committee may determine that the
Grantee has incurred a Disability if the Grantee is considered “totally
disabled” by the Social Security Administration.
4.Scheduled Payment Date. Subject to accelerated payment in the case of a Change
in Control as described in Paragraph 6 below, the Company shall deliver or cause
to be delivered to or on the behalf of the Grantee the number of earned and
vested Shares, if any, as determined under Paragraph 2 and Paragraph 3 above, on
or before the Scheduled Payment Date in compliance with applicable law. The
Company shall determine in its sole discretion the manner of delivering Shares
under this Paragraph 4. For purposes of this Agreement, the “Scheduled Payment
Date” means the March 15th within the calendar year immediately following the
expiration of the Performance Period.
5.Dividends. The Grantee shall also be paid cash in an amount equal to (a) the
dollar value of cash dividends paid by the Company per share of Capital Stock
during the period starting on the Grant Date and ending on the date Shares are
actually delivered to the Grantee under the terms of this Agreement, multiplied
by (b) the number of Shares earned and vested under this Agreement. Any such
dividends shall be paid to the Grantee on the date Shares are actually delivered
to the Grantee under the terms of this Agreement.
6.Change in Control. The Restricted Stock Units under this Agreement shall be
considered to be earned and vested upon a Change in Control that occurs before
the end of the Performance Period to the extent determined by the Committee in
good faith under Section 11.9(b) of the Plan, provided that the Grantee is then
employed by the Company or one of its Affiliates. In the event that Restricted
Stock Units become earned and vested under this Paragraph 6, payment shall be
made consistent with the terms of the Plan as soon as practicable (but in no
event more than five business days) following a Change in Control. If the
Grantee is a party to an Officer Special Severance Agreement, treatment of the
Restricted Stock Units under this Award upon and following a Change in Control
shall be governed by such agreement.
7.Compensation Recovery. This Award shall be subject to being recovered under
the Company’s Compensation Recovery Policy or any similar policy that the
Company may adopt from time to time. For avoidance of doubt, compensation
recovery rights to Shares issued under this Agreement shall extend to any
proceeds realized by the Grantee upon the sale or other transfer of such Shares.
8.Tax Withholding. The Grantee hereby agrees to make appropriate arrangements
with the Company for such income and employment tax withholding as may be
required of the Company under applicable United States federal, state, local or
foreign law on account of the Grantee’s rights under this Agreement. The Grantee
may satisfy any withholding obligation, in whole or in part, by electing (i) to
make a payment to the Company in cash, by check, electronic funds transfer or by
other instrument acceptable to the Company, (ii) to deliver to the Company a
number of already-owned shares of Capital Stock having a value not greater than
the amount required to be withheld (such number may be rounded up to the next
whole share) as may be permitted pursuant to written policies or rules adopted
by the Committee in effect at the time of exercise, or (iii) by any combination
of (i) and (ii). In addition, the Committee may also permit, in its sole
discretion and in accordance with such policies and rules as it deems
appropriate, the Grantee to have the Company withhold a number of shares which
would otherwise be issued pursuant to this Agreement having a value not greater
than the amount required to be withheld (such number may be rounded up to the
next whole share). The value of Shares to be withheld or delivered (as may be
permitted by the Committee) shall be based on the Fair Market Value of a share
of Capital Stock as of the date the amount of tax to be withheld is to be
determined. For avoidance of doubt, the Committee may change its policies and
rules for tax withholding in its sole discretion from time to time for any
reason.
9.The Plan. This Agreement is subject in all respects to the terms, conditions,
limitations and definitions contained in the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. Capitalized terms in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein (including the attached Schedule).
10.No Obligation to Continue Employment. Neither the Company nor any Affiliate
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment.
11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
12.Purchase Only for Investment. To insure the Company’s compliance with the
Securities Act of 1933, as amended, the Grantee agrees for himself or herself,
the Grantee’s legal representatives and estate, or other persons who acquire the
rights under this Agreement upon his or her death, that Shares will be acquired
hereunder for investment purposes only and not with a view to their
distribution, as that term is used in the Securities Act of 1933, as amended,
unless in the opinion of counsel to the Company such distribution is in
compliance with or exempt from the registration and prospectus requirements of
that Act.




--------------------------------------------------------------------------------




13.Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, United States of America.
14.Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Grantee agrees, to the fullest extent permitted by law, to accept
electronic delivery of any documents that the Company may be required to deliver
(including, but no limited to, the Plan, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Grantee may be via a Company e-mail system, by
reference to a location on a Company intranet site to with the Grantee has
access, or by a website maintained by a third party engaged to provide
administrative services to the Plan.
15.Electronic Signature. All references to signatures of documents in this
Agreement can be satisfied by procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents, including this Agreement. The Grantee’s electronic signature is
the same as, and shall have the same force and effect as, the Grantee’s manual
signature. Any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan.
16.Beneficiary Designation. The Grantee may designate Beneficiary(ies) to whom
shall be transferred any rights under this Agreement which survive the Grantee’s
death. The beneficiary designation form can be found at the Charles Schwab &
Co., Inc. Equity Award Center website (https://www.schwab.com/public/eac/home)
or obtained by contacting the Company’s Director, Compensation and Benefits. In
the absence of an effective beneficiary designation in accordance with the terms
of the Plan and this Agreement, the Grantee acknowledges that any rights under
this Agreement that survive the Grantee’s death shall be rights of his or her
estate notwithstanding any other agreements or documents (including the
Grantee’s will) to the contrary.
17.Section 409A. It is intended that this Award be exempt from Section 409A of
the Code as a “short-term deferral” (as defined under Treasury Regulation
Section 1.409A-1(b)(4)).
18.Personal Information. The Grantee hereby agrees that the necessary data to
administer the Plan may be transferred from any direct or indirect subsidiary of
the Company to the Company, and/or a securities brokerage firm and/or any other
entity responsible for administering the accounts of participants of the Plan.
Such data includes your name, your position, your address, your date of birth
and all other data necessary to prove the eligibility to receive shares and the
data necessary to calculate any tax withholdings.
Accepted and agreed by:


ROGERS CORPORATION






By: /s/ Dennis M. Loughran
Name: Dennis M. Loughran
Title: VP Finance & CFO


By clicking the applicable acceptance box on the Charles Schwab & Co., Inc.
website, the Grantee acknowledges receipt of this Agreement and agrees to its
terms and conditions.SCHEDULE A
Weighted Average Performance Achievement Percentage
The “Weighted Average Performance Achievement Percentage” equals the sum of (a)
60% of the “TSR Performance %” plus (b) 40% of the “ROIC Performance %” as
determined under the following table based on the Company’s TSR S&P Percentile
and ROIC S&P Percentile as defined in this Schedule A:


















--------------------------------------------------------------------------------








2013 Performance Based Restricted Stock Plan Grant Metrics

--------------------------------------------------------------------------------





Straight-line interpolation shall be used to determine the TSR Performance % and
the ROIC Performance % when performance is between two stated levels in this
table.
For example, if the Company’s TSR S&P Percentile is 47.5%, the TSR Performance %
to be used in determining the Weighted Average Performance Achievement
Percentage is 90%, calculated as follows: 80% + (((47.5% - 45%) / (50% - 45%)) x
20%).


The following terms shall have the meanings set forth below for purposes of this
Schedule A:


“Total Shareholder Return” or “TSR” means, with respect to an entity, the total
increase in that entity’s stock price during the Performance Period, expressed
as a percentage as follows:
(Ending Average Stock Price/Beginning Average Stock Price)) -1 x 100%
For avoidance of doubt, TSR of the Company and each of the Index Companies shall
be determined disregarding any regular cash dividends that may be paid to
shareholders during the Performance Period. The TSR of an Index Company and the
Company shall be adjusted to take into account stock splits, reverse stock
splits, extraordinary dividends and other similar extraordinary events that
occur during the Performance Period pursuant to Section 2.3 of the Plan.
“Total Shareholder Return (TSR) Standard & Poor’s S&P Percentile” means, with
respect to the Company, the relative position of the Company’s TSR in relation
to the TSR’s reported for the companies included in the “S&P Small Cap
Technology Companies” index for the entire Performance Period, (the “Index
Companies”) as follows:
•
The TSR of the Company and the Index Companies will be rank ordered from highest
to lowest,

•
The S&P Percentile will be calculated as follows:

•
(Company’s Rank Ordered Number / (Number of Index Companies + 1)) * 100

For purposes of this definition:
(a)
“Ending Average Stock Price” means the mathematical average of the daily closing
stock prices for the last 90 days of 2015.

(b)
“Beginning Average Stock Price” means the mathematical average of the daily
closing stock prices for 90 days prior to January 1, 2013.

“Return on Invested Capital” or “ROIC” means, with respect to an entity, EBIT
expressed as a percentage of annual Average Invested Capital, where:
•
“EBIT” means earnings before interest and taxes

•
“Invested Capital” means notes payable plus short and long‐term debt and equity

•
“Average Invested Capital” means, which respect to a fiscal year during the
Performance Period, Invested Capital at the beginning of such year plus Invested
at the end of such year divided by two.

ROIC shall be adjusted to disregard the following non-recurring items to the
extent reflected on the Company’s and the Index Companies’ financial statements:
(i) any loss or gain resulting from the early extinguishment of debt, (ii) the
cumulative effect of a change in accounting principles, (iii) write offs related
to fresh start accounting adjustments or (iv) extraordinary items under GAAP.
“Average ROIC” means three year average of the annual ROIC for the Performance
Period as follows:
((Year 1 EBIT/Year 1 Average Invested Capital) + (Year 2 EBIT/Year 2 Average
Invested Capital) + (Year 3 EBIT/Year 3 Average Invested Capital)) / 3, where
“Year 1” is 2013, “Year 2” is 2014, and “Year 3” is 2015.




--------------------------------------------------------------------------------




“Return on Invested Capital (ROIC) S&P Percentile” means, with respect to the
Company, the relative position of the Company’s ROIC in relation to the ROIC
reported for the Index Companies determined as follows:
•
The ROIC of the Company and the Index Companies will be rank ordered from
highest to lowest,

•
The S&P Percentile will be calculated as follows:

•
(Company’s Rank Ordered Number / (Number of Index Companies + 1)) * 100





